MEMORANDUM**
John S. Jenkins appeals pro se the district court’s judgment dismissing his action alleging that his bankruptcy trustee conspired with others to defraud Jenkins by selling his property. Jenkins also appeals the denial of his motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal of a complaint for failure to state a claim. TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999). We review for abuse of discretion a dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), as well as the denial of a motion for reconsideration, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.
The district court properly dismissed Jenkins’s action for failure to state a claim because his complaint was incoherent and Jenkins failed to cure the defects. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 923 (9th Cir.2001) (holding that dismissal for failure to state a claim is proper when plaintiff can prove no set of facts to support claim).
Because Jenkins failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying his motion for reconsideration. See Sch. Dist. No. 1J, Multnomah County, 5 F.3d at 1262-63.
Jenkins’s remaining contentions lack merit.
Ocwen Federal Bank’s request to strike appellants’ excerpt of records is denied.
Jenkins’s January 6, 2003 motion to replace page of reply brief is granted.
Jenkins’s February 4, 2003 motions are denied.
AFFIRMOED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.